            Case 6:19-bk-05880-LVV          Doc 17     Filed 12/27/19   Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


IN RE:                                              CASE NO. 6:19-bk-05880-KJ
JUAN ALBERTO ESCRIBANO                              CHAPTER 7
and MIGDALIA ESCRIBANO

       Debtor.
                                   /


             MOTION TO TEMPORARILY VACATE DISCHARGE ORDER

       COMES NOW, LoanCare, LLC by and through the undersigned counsel, and hereby
moves to temporarily vacate the Discharge Order [DE# 16] entered on December 18, 2019, and
in support states as follows:

       1.      On September 18, 2019, the Debtor filed for relief under Chapter 7 of the United
States Bankruptcy Code.
       2.      On December 18, 2019, this Court entered a Discharge Order. [DE#14]
       3.      On December 26, 2019, Creditor filed a Reaffirmation Agreement between the
Debtor and Creditor for property address 503 Pine Top Place, Kissimmee, Florida 34758.
[DE#16].
       4.      Creditor moves to temporarily vacate the Discharge order to receive approval of
the Reaffirmation and requests the Clerk to reissue the Discharge upon entry of order approving
the reaffirmation agreement.




                                       Space intentionally Left Blank




ALAW M# 19-021247
          Case 6:19-bk-05880-LVV         Doc 17     Filed 12/27/19     Page 2 of 3




      WHEREFORE, Creditor respectfully prays that the Court:
             A.     Enter an Order temporarily vacating the Discharge Order to receive
                    approval of the Reaffirmation Agreement;
             B.     Reissue the Discharge Order after Reaffirmation Approval is entered;
             C.     Grant any other further relief that this Court deems just and appropriate.

                                           Respectfully submitted,


                                                          /s/ Jeffrey S. Fraser, Esq.
                                                    Jeffrey S. Fraser, Esq.
                                                    FBN 85894
                                                    813-221-4743 ext. 2499

                                                    ALBERTELLI LAW
                                                    Attorney for Secured Creditor
                                                    PO Box 23028
                                                    Tampa, FL 33623
                                                    Facsimile: (813) 221- 9171
                                                    bkfl@albertellilaw.com
                                                    Alternate: jfraser@albertellilaw.com




ALAW M# 19-021247
           Case 6:19-bk-05880-LVV        Doc 17   Filed 12/27/19     Page 3 of 3


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27th day of December, 2019, I served a copy of the
foregoing upon:
SERVICE LIST

Juan Alberto Escribano
503 Pine Top Place
Kissimmee, FL 34758

Migdalia Escribano
503 Pine Top Place
Kissimmee, FL 34758

Walter F Benenati
Walter F Benenati, Credit Attorney PA
2702 E Robinson Street
Orlando, FL 32803

Trustee
Arvind Mahendru
5703 Red Bug Lake Road
Suite 284
Winter Springs, FL 32708

U.S. Trustee
United States Trustee - ORL7/13
Office of the United States Trustee
George C Young Federal Building
400 West Washington Street, Suite 1100
Orlando, FL 32801


                                                        /s/ Jeffrey S. Fraser, Esq.
                                                  Jeffrey S. Fraser, Esq.
                                                  FBN 85894
                                                  813-221-4743 ext. 2499

                                                  ALBERTELLI LAW
                                                  Attorney for Secured Creditor
                                                  PO Box 23028
                                                  Tampa, FL 33623
                                                  Facsimile: (813) 221- 9171
                                                  bkfl@albertellilaw.com
                                                  Alternate: jfraser@albertellilaw.com



ALAW M# 19-021247
